   SOUTHERN NATURAL GAS COMPANY    Exhibit 10(c)(i)    FIRM TRANSPORTATION
SERVICE AGREEMENT       CONTRACT CODE FSNG1       EXHIBIT A   

 

SERVICE    SERVICE    START    PRIMARY        RECEIPT POINTS    MDRQ

TYPE

   TYPE CODE    DATE    TERM        POINT CODE   

POINT NAME

   (MCF)

FT/FTNN

   2    11/1/1993    8/31/2010      605500    COLUMBIA GULF - SHADYSIDE TO SNG
   208               606400    SESH - CENTERPOINT TO SNG    219                 
                      TOTAL PKG    427                      

FT

   29    5/1/2004    8/31/2010      605500    COLUMBIA GULF - SHADYSIDE TO SNG
   16,129               606400    SESH - CENTERPOINT TO SNG    16,931         
                              TOTAL PKG    33,060                      

FT

   31    5/1/2004    8/31/2010      018450    VKGC - MAIN PASS 289 TO SNG   
2,057               606400    SESH - CENTERPOINT TO SNG    2,159              
                         TOTAL PKG    4,216                      

FT

   42    12/1/2006    9/30/2013      060000    ELBA TO SNG    30,000

FT/FTNN

   43    10/1/2008    8/31/2010      030970    BAYOU POSTILLION #7 - PVOG   
19,941               605500    COLUMBIA GULF - SHADYSIDE TO SNG    12,750      
        606500    SESH - GULF SOUTH TO SNG    32,539                            
           TOTAL PKG    65,230                                                
                                 TOTAL CONTRACT    132,933                      

By:

 

 

     

By:

 

 

  ALABAMA GAS CORPORATION         SOUTHERN NATURAL GAS COMPANY

Effective Date: 10/01/2008

Supersedes the previous Exhibit A

The MDRQ for Service Type Code 42 is in effect solely during the period
October 1 through May 31 each year of the term.



--------------------------------------------------------------------------------

SOUTHERN NATURAL GAS COMPANY

FIRM TRANSPORTATION SERVICE AGREEMENT

CONTRACT CODE FSNG1

EXHIBIT B

 

                PRIMARY       EVERGREEN     

SERVICE
TYPE

  SERVICE
TYPE CODE   START
DATE   PRIMARY
TERM   NOTICE
REQUIRED   EVERGREEN
TERM   NOTICE
REQUIRED    DELIVERY POINTS   MDDQ
(MCF)   FT
(MCF)   FTNN
(MCF)                POINT CODE  

POINT NAME

     

FT/FTNN

  2   11/1/1993   8/31/2010   365 DAYS   YEARLY   365 DAYS    658500  
ALA - BIRMINGHAM AREA   1,182   427   755

FT

  29   5/1/2004   8/31/2010   365 DAYS   YEARLY   365 DAYS    658500   ALA -
BIRMINGHAM AREA   17,060                    940002   ALA - TUSCALOOSA AREA  
15,000                    940006   ALA - TALLADEGA AREA   1,000                
                                  TOTAL PKG   33,060   33,060   0               
             

FT

  31   5/1/2004   8/31/2010   365 DAYS   YEARLY   365 DAYS    940035   ALA -
JASPER AREA   4,216   4,216  

FT

  42   12/1/2006   9/30/2013   730 DAYS   YEARLY   365 DAYS    805400   ALA -
MONT #5 (NORTH)   15,000                    805500   ALA - MONT #6 (SOUTH)  
15,000                                                   TOTAL PKG   30,000  
30,000   0

FT/FTNN

  43   10/1/2008   8/31/2010   365 DAYS   YEARLY   365 DAYS    654700   ALA -
GADSDEN AREA   33,000                    658500   ALA - BIRMINGHAM AREA  
122,725                    659700   ALA - ANNISTON AREA   36,150                
   659900   ALA - DEMOPOLIS AREA   6,589                    801600   ALA -
GREENE COUNTY   75                    803700   ALA - SELMA #1   575            
       803800   ALA - SELMA #2   9,827                    805300   ALA -
MONTGOMERY #4   8,341                    805500   ALA - MONT #6 (SOUTH)   16,595
                   806000   ALA - RUSSELL MILLS   261                    813600
  ALA - OPELIKA #3   5,695                    817400   ALA - BRENT & CENTERVILLE
  1,200                    834100   ALA - PLANT MILLER   2    

 

Page 2 of 8



--------------------------------------------------------------------------------

SOUTHERN NATURAL GAS COMPANY

FIRM TRANSPORTATION SERVICE AGREEMENT

CONTRACT CODE FSNG1

EXHIBIT B

 

                PRIMARY       EVERGREEN                    SERVICE   SERVICE  
START   END   NOTICE   EVERGREEN   NOTICE   DELIVERY POINTS    MDDQ    FT   
FTNN

TYPE

  TYPE CODE   DATE   DATE   REQUIRED   TERM   REQUIRED   POINT CODE   

POINT NAME

   (MCF)    (MCF)    (MCF)               909700    ALA - PHENIX CITY AREA   
9,000                     940002    ALA - TUSCALOOSA AREA    20,992            
        940005    ALA - LINCOLN AREA    1,900                     940006    ALA
- TALLADEGA AREA    5,850                     940011    ALA - OPELIKA AREA   
15,420                     940021    ALA -FAIRFAX-SHAWMUT AREA    5,682        
            940022    ALA - MONTGOMERY AREA    4,585                     940024
   ALA - TUSKEGEE AREA    8,103                     940035    ALA - JASPER AREA
   1,084                     940046    ALA - REFORM AREA    600                
    940056    ALA - PELL CITY AREA    1,903                                    
                   TOTAL PKG    316,154    65,230    250,924                    
                                                                               
       TOTAL CONTRACT    384,612    132,933    251,679                         
                 

ALABAMA GAS CORPORATION

    SOUTHERN NATURAL GAS COMPANY   

Effective Date: 10/01/2008    

Supersedes the previous Exhibit B

The MDDQ for FSNG1 shall be reduced by an average of 85,366 mcf for each of the
months of April through September each year.

Such reduction was authorized as mitigation in Docket Numbers RS92-10 and/or
RP99-496 and is set forth at the delivery point

and corresponding receipt point level in Sonet Premier. (Service Type Code 42 is
excluded from this provision.)

The MDDQ for Service Type Code 42 is in effect solely during the period
October 1 through May 31 each year of the term.

 

Page 3 of 8



--------------------------------------------------------------------------------

Service Agreement: FSNG1

Effective: 10/1/2008

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying

each delivery point MDDQ to Exhibit B of FSNG1.

 

                                             For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

   Point
Code    Meter
Station
Code    MDDQ
(mcf/d)    6%
MDDQ
(mcf/hr)    Daily
Delivery
Capacity
(mcf/d)    Pressure
Obligation
(psig)    Line Pressure
Max/Min         Max
Daily
Capability
(mcf/d)    Max
Hourly
Capability
(mcf/hr)    Pressure
Used for
Station
Capability
(psig)  

Gadsden Area

   654700       33,000    1,980                      

Ragland

      841200          333    50           672    28    50

Ashville

      841400          714    Line    >100#        45,432    1,893    430

Gadsden 5

      841900          683    195           1,582    66    195

Gadsden 1

      842200          19,616    145           76,664    3,194    145

Gadsden 2

      842300          3,502    145           8,592    358    145

Gadsden 3

      842400          3,162    Line    >150#        12,120    505    295

Gadsden 4

      843000          3,131    145           4,302    179    145

Gadsden 6

      843600          1,859    150           7,155    298    150  

Birmingham Area

   658500       140,967    8,458                      

Oak Grove

      821200          290    100           1,200    50    100

Forestdale

      821800          1,472    150           6,000    168    250

North B’ham

      822600          25,283    Line    200# - 300#        121,608    5,067   
350

Tarrant

      822800          3,967    Line    >150#        37,920    1,580    320

Roebuck

      825700          33,998    Line    >425#        118,656    4,944    475

Leeds #1

      826400          2,228    75           6,384    266    75

Leeds #2

      826500          2,974    300           12,288    512    300

Pleasant Grove

      828600          6,405    Line    >575#        24,144    1,006    575

Bessemer #1

      829200          5,560    Line    >560#        38,640    1,610    560

Bessemer #2

      829300          3,453    Line    >485#        26,232    1,093    485

Genery Gap

      830400          15,669    Line    >370#        90,624    3,776    500

Helena-Alagas

      830900          3,767    Line    >325#        14,832    618    340

Alabaster #1

      831400          879    Line    >335#        8,184    341    340

Alabaster #2

      831500          975    Line    >340#        3,840    160    340

 

Page 4 of 8



--------------------------------------------------------------------------------

Service Agreement: FSNG1

Effective: 10/1/2008

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying

each delivery point MDDQ to Exhibit B of FSNG1.

 

                                             For Information Only: Stand Alone
Meter Station Design Capability

Point
Name

   Point
Code    Meter
Station
Code    MDDQ
(mcf/d)    6%
MDDQ
(mcf/hr)    Daily
Delivery
Capacity
(mcf/d)    Pressure
Obligation
(psig)    Line Pressure
Max/Min         Max
Daily
Capability
(mcf/d)    Max
Hourly
Capability
(mcf/hr)    Pressure
Used for
Station
Capability
(psig)  

Alabaster #3

      831600          618    Line    >330#        13,296    554    330

Columbiana

      832600          1,184    100           3,696    154    140

Montevallo

      833400          1,660    Line    >150#        10,392    433    340

Ensley

      837400          11,598    Line    >150#        63,240    2,635    315

Barrett Co

      838100          396    50           720    30    150

Bullock

      838300          162    50           720    30    150

Harbison Walker

      838700          697    200           3,120    130    174

Fairfield

      839200          17,732    Line    >175#        44,136    1,839    315  

Anniston Area

   659700       36,150    2,169                      

Anniston #1

      845600          12,081    110           36,312    1,513    100

Anniston #2

      845700          4,776    150           44,136    1,839    120

Anniston #3

      845800          17,671    250           51,576    2,149    250

Heflin

      847000          1,031    55           1,656    69    55

Chocoloco

      848100          591    Line           11,664    486    400  

Demopolis Area

   659900       6,589    395                      

Demopolis #1

      801400          727    60           3,792    158    60

Demopolis #2

      801500          1,926    75           3,984    166    75

Greensboro

      802400          1,534    200           2,904    121    200

Uniontown

      802600          700    125           1,872    78    125

Marion

      803400          1,702    165           2,976    124    165  

Phenix City Area

   909700       9,000    540                      

Phenix City #1

      810600          4,565    Line    <175#        21,144    881    175

 

Page 5 of 8



--------------------------------------------------------------------------------

Service Agreement: FSNG1

Effective: 10/1/2008

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying

each delivery point MDDQ to Exhibit B of FSNG1.

 

                                            For Information Only: Stand Alone
Meter Station Design Capability

Point
Name

   Point
Code    Meter
Station
Code    MDDQ
(mcf/d)    6%
MDDQ
(mcf/hr)    Daily
Delivery
Capacity
(mcf/d)    Pressure
Obligation
(psig)    Line Pressure
Max/Min        Max
Daily
Capability
(mcf/d)    Max
Hourly
Capability
(mcf/hr)    Pressure
Used for
Station
Capability
(psig)  

Phenix City #2

      810700          2,726    200          5,688    237    200

Phenix City #3

      810800          1,709    Line    <200#       9,720    405    175  

Tuscaloosa Area

   940002       35,992    2,160                     

Tuscaloosa #1

      816400          14,184    Line    250# - 400#       104,832    4,368   
340

Tuscaloosa #2

      816500          15,503    Line    >300#       25,608    1,067    440

Tuscaloosa #3

      816600          6,305    125          7,560    315    175  

Lincoln Area

   940005       1,900    114                     

Vincent

      827800          905    200          2,280    95    200

Lincoln #2

      828200          615    250          768    32    250

Riverside East

      844800          100    100          288    12    180

Lincoln #1

      845000          280    48          1,008    42    48  

Talladega Area

   940006       6,850    411                     

Talladega Raceway

      845400          313    200          4,368    182    55

Talladega #1

      847600          4,211    50          17,496    729    50

Talladega #2

      847700          2,326    148          12,048    502    145  

Opelika Area

   940011       15,420    925                     

Lochapoka

      809500          1,197    Line          14,640    610    500

Auburn

      812600          8,704    125          10,872    453    250

Opelika #1

      813400          5,132    Line    <600#       15,000    625    525

Opelika #2

      813500          387    Line    <600#       17,136    714    575

 

Page 6 of 8



--------------------------------------------------------------------------------

Service Agreement: FSNG1

Effective: 10/1/2008

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying

each delivery point MDDQ to Exhibit B of FSNG1.

 

                                              For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

   Point
Code    Meter
Station
Code    MDDQ
(mcf/d)    6%
MDDQ
(mcf/hr)    Daily
Delivery
Capacity
(mcf/d)    Pressure
Obligation
(psig)    Line Pressure
Max/Min          Max
Daily
Capability
(mcf/d)    Max
Hourly
Capability
(mcf/hr)    Pressure
Used for
Station
Capability
(psig)  

Fairfax/Shaw Area

   940021       5,682    341                     

Fairfax Mills-WP

      814400          83    Line          3,384    141    47

Fairfax City

      814500          1,934    100          6,360    265    100

Shawmut- Lang

      815200          2,583    Line    < 600 #       17,424    726    400

LaFayette

      814200          1,082    150          3,456    144    150  

Montgomery Area

   940022       4,585    275                     

Montgomery #2

      805100          3,325    600          53,952    2,248    575

Montgomery #3

      805200          1,015    175          8,472    353    240

Eclectic

      806800          245    100          2,496    104    430  

Tuskegee Area

   940024       8,103    486                     

Tuskegee #1

      808800          6,466    100          7,488    312    100

Tuskegee #2

      808900          1,314    Line          16,320    680    500

Notasulga

      809400          323    175          720    30    145  

Jasper

   940035       5,300    318                     

Jasper #1

      835600          4,627    150          8,808    367    150

Parrish Oak

      836201          673    144          1,512    63    144  

Pell City Area

   940056       1,903    114                     

Eden

      827200          400    75          552    23    75

Pell City

      827400          742    70          1,632    68    200

Oak Ridge

      827600          761    70          864    36    70

 

Page 7 of 8



--------------------------------------------------------------------------------

Service Agreement: FSNG1

Effective: 10/1/2008

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying

each delivery point MDDQ to Exhibit B of FSNG1.

 

                                            For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

   Point
Code    Meter
Station
Code    MDDQ
(mcf/d)    6%
MDDQ
(mcf/hr)    Daily
Delivery
Capacity
(mcf/d)    Pressure
Obligation
(psig)    Line Pressure
Max/Min        Max
Daily
Capability
(mcf/d)    Max
Hourly
Capability
(mcf/hr)    Pressure
Used for
Station
Capability
(psig)  

Reform Area

   940046       600    36                     

Reform

      818800          590    48          1,008    42    48

Reform #2

      819400          10    150          1,080    45    150  

Greene County

   801600       75    5       Line          419,712    17,488    850

Selma #1

   803700       575    34       275          26,400    1,100    245

Selma #2

   803800       9,827    590       600          30,888    1,287    600

Ala-Int Paper

   803900       0    0       Line          58,800    2,450    950

Plant Tenaska

   804200       0    0       Line          265,152    11,048    950

Montgomery #4

   805300       8,341    500       Line          77,640    3,235    850

Montgomery #5

   805400       15,000    900       700 to 720          89,700    3,738    700

Montgomery #6

   805500       31,595    1,896       700 to 720          116,600    4,858   
700

Russell Mills

   806000       261    16       Line          10,200    425    450

Opelika #3

   813600       5,695    342       Line          41,760    1,740    1,000

Brent/Centerville

   817400       1,200    72       200          3,576    149    200

Plant Miller

   834100       2    0       115          41,640    1,735    140

Farm Taps

   847900       0    0       Line          NA    NA    NA  

GRAND TOTAL:

         384,612    23,077                     

 

Page 8 of 8